Citation Nr: 1045543	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-08 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to the benefit currently 
sought on appeal.

This appeal was subject to a prior remand by the Board in 
September 2009 to ensure compliance with due process 
requirements.  The evidentiary record was not adequately 
developed in compliance with the Board's remand instructions, 
thus, when returned to the Board for further appellate review it 
was necessary to seek an additional medical opinion.  That 
opinion is now of record and adjudication may proceed, as the 
additional medical opinion cured any defect in compliance with 
prior remand requests.  In other words, the evidentiary record 
has now been adequately developed in substantial compliance with 
all prior Board remand instructions.  

Notably, at the time of the prior remand, there was an additional 
issue on appeal regarding service connection for the Veteran's 
tinnitus.  That claim was granted in full by rating decision 
dated in January 2010, and as such is no longer before the Board.  

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Columbia, South Carolina in July 2009 
to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.




FINDING OF FACT

It is at least as likely as not that the Veteran's diagnosed 
bilateral hearing loss is attributable to his military service, 
particularly in light of his documented military occupational 
specialty as a field artilleryman. 


CONCLUSION OF LAW

Resolving any reasonable doubt in favor of the Veteran, bilateral 
hearing loss was incurred in or aggravated by the Veteran's 
active duty service, or may be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  

As will be discussed in full below, the Board finds that service 
connection for bilateral hearing loss is warranted; therefore, a 
full discussion of whether VA met these duties is not needed as 
no prejudice can flow to the Veteran from any notice or 
assistance error based upon the full grant of the benefit sought.  
Nonetheless, the Board notes that a June 2007 notification letter 
informed the Veteran of the process by which initial disability 
ratings and effective dates would be established in the event 
that service connection was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).




Service Connection

The Veteran seeks service connection for bilateral hearing loss 
which he contends initially manifested in service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. § 
3.303 (2010); Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding 
that the type of evidence that will suffice to demonstrate 
entitlement to service connection, and the determination of 
whether lay evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability claimed).  

Alternatively, service connection may be granted for an organic 
disease of the nervous system, such as sensorineural hearing 
loss, when it is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing Loss, 
Under Secretary for Health, October 4, 1995.  

As noted in the Board's prior remand, this case presented two 
primary complications in establishing the elements required for 
service connection.  First, a December 2007 examiner stated that 
his test results raised too many "red flags" and recommended 
that the Veteran be re-evaluated.  Second, and more problematic, 
the previously rendered negative medical opinions, finding that 
the evidence did not reflect a causal relationship between the 
Veteran's hearing loss and his military service, were based in 
large part upon "normal bilateral hearing" reported at the time 
of the Veteran's examination at his separation from military 
service.  The referenced separation examination report shows zero 
values entered in each of the boxes pertinent to audiometric 
results.  Service treatment records.  The Board found the 
credibility of these exit examination results to be suspect, as 
they showed hearing acuity that was, in essence, perfect hearing, 
whereas the entrance examination results show some decibel loss 
at most of the tested frequencies prior to the Veteran's in-
service noise exposure.  Id.  

Each of these matters was addressed in the Board's August 2010 
request for an additional medical opinion, sought in an effort to 
resolve and clarify the pertinent issues.  The resulting expert 
medical opinion was rendered by a certified and licensed 
audiologist with over 20 years of experience as a VA audiologist.  
Her report establishes that the Veteran is presently diagnosed 
with disabling hearing loss in both ears according to standards 
established by VA.  Audiology expert opinion, August 2010 
(interpreting prior private audiological results).  Thus, the 
remaining question is whether there is credible evidence that the 
Veteran's current hearing loss is attributable to his military 
service in any way.  

The reviewing audiologist recounted the Veteran's basic service 
history, relevant service treatment records, lay history of in-
service noise exposure, and recent audiological test results as 
well as other pertinent details.  In response to the Board's 
request, she opined that the type of difference in pre-service 
and conclusion of service test results (i.e. an improvement of 
hearing acuity) is not typical and the validity of the separation 
results would be questionable from an audiological standpoint.  
She therefore concluded that the documented separation hearing 
test results were less likely than not (probability of 49 percent 
or less) an accurate representation of the Veteran's hearing at 
the time of his discharge from military service.  

In consideration of all the evidence of record, the audiology 
expert ultimately found that in light of the Veteran's reported 
noise exposure history and documented service as a field 
artilleryman, which the Board notes is a military occupational 
specialty particularly susceptible to noise exposure as it deals 
with operation of cannon, rocket, and missile fire, it is at 
least as likely as not (50/50 probability) that this Veteran's 
hearing loss was caused by exposure to gun fire noise and 
acoustic trauma, to include participation in a Howitzer 
competition during service in 1965.  See also 38 U.S.C.A. 
§ 1154(a)(requiring due consideration of the places, types, and 
circumstances of a veteran's military service in all claims of 
service connection.)   
In adjudicating a claim such as this, the Board determines 
whether (1) the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the "negative" 
evidence against the claim.  It is imperative to understand that 
the Veteran prevails in either of these events.  A claim will 
only be denied if the weight of the evidence is against a 
veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the foregoing, and resolving any reasonable doubt in 
favor of the Veteran, the Board finds that the Veteran's hearing 
loss is at least as likely as not related to his military 
service.  Therefore, service connection is warranted.  


ORDER

Service connection for bilateral hearing loss is granted. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


